The opinion of the court was delivered by
Gibson, C. J.
English decisions are unsafe guides in questions of interest here. In those decisions an agreement for the payment of interest has seldom been implied from circumstances which are constantly submitted by our courts to the discretion of a jury; and that class of cases in which the allowance of it is of right, has been sensibly enlarged by us. At the common law, it was not allowed in actions of debt, the damages being merely nominal; but as the penalty of a forfeited obligation was strictly demandable at law as a debt, relief was had in equity on payment of a compensation for the detention of what was due in equity; and the same measure of relief prevails since the jurisdiction of the chancellor, in this respect, has been transferred to the courts of law. The consequence is, that interest is out of the question in England wherever there is no penalty at all, or one which is no greater in amount than the sum equitably due, because the relative inferiority or equality of the legal debt leaves no room for equitable intervention and the consequent imposition of terms. It might be supposed from what was said by the Chief Justice in Obermeyer v. Nichols, 6 Binney, 162, where a bond with a penalty was put as an instance of a debt bearing interest of course from the day of payment, that a single bill stands here, as it does in England, on a different footing. No distinction however is made in practice between a legal and an equitable debt, insomuch that interest is allowed even on a penalty where justice requires a compensation to be made for the detention of it; as is shown by Perit v. Wallis, 2 Dall. 255. In the analagous case of a promissory note, it was determined in Jacobs v. Adams, 1 Dall. 52; that interest runs from the day of payment, and the effect would be the same whether the recovery were in debt or damages. The rule however is supposed to be controlled in the present case by peculiar circumstances. The obligation was given for purchase money retained by the obligor till the dower of the obligee’s wife should be extinguished by her death or release, and stipulated to be paid on the happening of either of these contingencies. No release was tendered; and the obligor insists he should be charged but from the period of actual knowledge of the death. But the obligation was *263broken by failure to pay on the day of the death; of which, not being peculiarly within the knowledge of either party the obligor was bound to take notice at his peril. A positive engagement to do a specific thing, is to be executed at all events; and even an obligation to perform on the doing of a specific act by the obligee, is forfeited, if not executed according to its terms, though notice of the precedent act be not given. Various instances of this are given in Com. Dig. L. 9; of which, I shall refer in particular’but to the case of Fletcher v. Pynfett, Cro. Jac. 102, in which the rule was applied to a condition to pay when the obligee should marry. The day of payment, then,.being determined by the actual contingency, interest runs from it, by our practice, of strict right. It is said, however, that a particular equity may control the rule; and that detention till the obligor knows the debt to be demandable, cannot be vexatious or contrary to the will of the obligee whose supineness is strong evidence of acquiescence. But Shaller v. Brand, 6 Binney, 435, was the case of a more plausible, yet unsuccessful claim to exemption. There an agreement was filed for “judgment, hut no execution to issue till the title of the land for which the bond was given, should be perfected by the plaintiff;” yet interest was allowed for the interval in which the money was not strictly demandable, the implication from that circumstance, of an intent to suspend the interest, being rebutted by the defendant’s enjoyment of the profits, and the absence of proof that he had kept the money lying dead for a single hour. Is not that, to say the least, the case before us ? Granting it to be so in those respects, still the question is said to be settled by a stipulation in the obligation. That, however, evidently relates to interest accruing between the date of the instrument and extinguishment of the dower; and not to interest that might accrue between default made and actual payment. The object was to give the obligee a reasonable time to procure the release without compelling the obligor to hold the money at interest for an indefinite time, and neither party stipulated for more. In every aspect of the case then, it seems the interest was properly allowed.
Judgment affirmed-